Citation Nr: 1507955	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-30 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971 and from September 1972 to December 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Nevada.

In his April 2011 Substantive Appeal, VA Form 9, the Veteran requested a videoconference Board hearing.  The requested hearing was conducted in July 2013 by the undersigned.  A transcript is associated with the claims file.  

The Veteran's claim on appeal has previously been characterized as a claim of service connection for PTSD.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that when a claimant identifies a psychiatric disorder without more, the claim may not be limited to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the claimant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction or symptoms that his mental condition, whatever it is, causes him).  Treatment records indicate that the Veteran has been treated for PTSD and depression.  Accordingly, the Veteran's claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include PTSD and depression.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record (Virtual VA) associated with the Veteran's claim.  A review of the documents in such file reveals that certain documents, including the July 2013 hearing transcript and VA treatment records, are relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  Any future consideration of this appellant's case should also take into consideration the existence of this electronic record.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2008 rating decision, the RO denied a service connection claim for PTSD; the Veteran did not perfect an appeal of that decision, and the decision became final.  

2.  Evidence received since the August 2008 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The August 2008 rating decision that denied the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

In light of the Board's favorable decision to reopen the Veteran's claim of entitlement to service connection for PTSD, no discussion of the VA's duty to notify and assist is necessary.  

Analysis

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

The Veteran's claim for service connection for PTSD was previously denied in August 2008 because the Veteran's stressor was not confirmed and because there was insufficient evidence to confirm a link between the Veteran's psychiatric symptoms and his claimed in-service stressor.  The August 2008 rating decision became final because the Veteran did not file a notice of disagreement.  See 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The Veteran filed a claim to reopen his previously-denied claim for service connection for PTSD in March 2011.  A May 2011 rating decision reopened the claim, but continued the previous denial.  Regardless of whether the RO reopened the Veteran's claim, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1380.

The evidence added to the record since the last final denial includes the Veteran's statements regarding his claimed stressor.  See March 2011 statement.  The Veteran contends that his stressor is related to an attack he witnessed while he was aboard the U.S.S. Thomaston in 1969 and working on lookout duty.  The Veteran explained that the ship "came under fire" while loading a Marine, but he indicated that "no one was hurt."  Additional VA treatment records have also been obtained; and, in May 2011, the Veteran underwent a VA examination.  The treatment records indicate a diagnosis of PTSD, and the examiner diagnosed the Veteran with depression but found that the Veteran did not meet the criteria for a DSM-IV diagnosis of PTSD.  Additionally, deck logs from the U.S.S. Thomaston, records from the Social Security Administration, and the July 2013 hearing transcript have been added to the claims file.  During his hearing, the Veteran testified that he was the lookout while the ship was picking up a Marine off the coast of North Vietnam.  He stated that 8 to 10 rockets came off of the coast towards the ship, but that they overshot and undershot the ship and landed in the surrounding waters.  

The Board notes that since the last denial of the Veteran's claim of service connection for PTSD, 38 C.F.R. § 3.304(f) was amended.  Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010).

In this case, although the examiner did not find that the Veteran met the DSM-IV criteria for PTSD, the examiner confirmed that the Veteran's claimed stressor is adequate to support a diagnosis of PTSD and found that the Veteran's re-experiencing symptoms can be attributed to the claimed stressor.  Finally, the Veteran's claimed stressor is consistent with the circumstances of his service; specifically, he has asserted that the U.S.S. Thomaston came under attack while he was aboard off the coast of Vietnam.  The Veteran's service personnel records corroborate his account of being aboard the U.S.S. Thomaston and he is in receipt of the Vietnam Campaign Medal.  The Veteran's statements are presumed credible.  See Justus v. Principi, 3 Vet. App. 510 (1992).

This information regarding the adequacy of the Veteran's stressor under the new regulation of 38 C.F.R. § 3.304(f) is new.  This evidence also pertains to one of the reasons the Veteran's claim for PTSD was originally denied.  Thus, it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been submitted, and the Veteran's claim for service connection for PTSD will be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for PTSD has been received; the appeal is granted to this extent. 


REMAND

The Board finds that additional development is necessary prior to adjudication of the claim on the merits.

The Veteran has sought VA treatment for his acquired psychiatric disorder since May 2007.  In February 2007, the Veteran's PTSD and depression screenings yielded positive results.  Also in February 2007, the Veteran underwent a thorough examination regarding his PTSD symptoms and the examiner found that the Veteran met all of the DSM-IV criteria for re-experiencing symptoms, avoiding symptoms, and hyperarousal symptoms.  However, the examiner found that it was "questionable" that the Veteran's report of symptoms met the diagnostic criteria for military-related PTSD.  The examiner explained that the Veteran's traumatic experiences during Vietnam are "less severe than most veterans diagnosed with PTSD" and that the Veteran's reported stressors also required confirmation through collateral sources.  As such, the examiner did not diagnose the Veteran with PTSD.   

The Veteran was afforded a VA examination in conjunction with his claim for service connection in May 2011.  The examiner reviewed the claims file and conducted a full psychological examination.  The examiner reviewed the Veteran's social, occupational, and military history.  The Veteran described the stressor incident that occurred while he was aboard the U.S.S. Thomaston when the ship came under fire while loading Marines.  The Veteran also recounted that while he was the lookout, and when a rocket almost hit the ship, it landed in the surrounding water, which splashed onto the Veteran.  He reported that he experienced an intense fear of dying and a sense of helplessness.  The Veteran also reported being "hit by something" while on lookout and experienced "double vision," which required he get new glasses.  He reported being afraid.  Finally, the Veteran described a fall he sustained while aboard the ship.

The examiner found that the Veteran met the DSM-IV criterion for a stressor event and that the Veteran met at least one of the DSM-IV criteria for re-experiencing symptoms.  The Veteran reported recurrent and intrusive distressing recollections of the event, recurrent distressing dreams of the event, and physiological reactivity at exposure to trauma cues or triggers.  The examiner indicated that the Veteran met at least two of the DSM-IV criterion for persistent arousal symptoms that were not present before the trauma, including sleep disturbance, irritability or outbursts of anger, and exaggerated startle response.  The examiner determined, however, that the Veteran did not meet at least three of the DSM-IV criteria for avoidance symptoms.  While the veteran reported markedly diminished interest or participation in significant activities and a feeling of detachment from others, the examiner found that these symptoms related to the Veteran's depression, not his PTSD.  

Ultimately, the examiner found that the Veteran did not meet the DSM-IV criteria for PTSD, but diagnosed the Veteran with depression.  The examiner stated that the Veteran's symptoms of nightmares, physiological reactivity to triggers, diminished interest, social distancing, sleep disturbance, intolerance and anger, and exaggerated startle response are less likely caused by or a result of military trauma.  The examiner further stated that the Veteran's claimed stressor is related to the Veteran's fear of hostile military or terrorist activity, but "appears to be limited to one relatively minor event and does not appear to be the source for the majority of his difficulties."  Rather, the examiner found that the Veteran's other life difficulties and stressors, including his work-related incident, the necessity of caring for his mother with Alzheimer's, and conflictual and unsatisfying relationships were the primary contributions to his level of distress.  Thus, the examiner found that the Veteran meets the criteria for depression associated with his life circumstances and personality style, and is not associated with PTSD or his service in the military.  With regard to the previous PTSD diagnosis, the examiner noted that the diagnosis was questionable at that time and has not been independently verified since then.  

During his July 2013 video hearing before the Board, the Veteran indicated that he has sought additional mental health treatment from the VA in Wyoming.  Those records have not been associated with the record.  The RO/AMC should also obtain and review these and any other outstanding VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain all relevant ongoing VA treatment records from any and all VA facilities where the Veteran has received treatment since January 2013, to include the VA medical center in Wyoming the Veteran reports having received treatment.  All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2.  Thereafter, readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


